Exhibit 10.15.2

AMENDMENT NO. 2 TO ETHANOL MARKETING AGREEMENT

THIS AMENDMENT NO. 2 TO ETHANOL MARKETING AGREEMENT dated effective May 15, 2014
(the “Amendment”), is made and entered into by NGL CRUDE LOGISTICS, LLC, f/k/a
Gavilon, LLC (“NGL”) and ABE SOUTH DAKOTA, LLC (“Producer”).

RECITALS:

 

  (a) NGL and Producer are parties to an Ethanol Marketing Agreement dated
May 4, 2012, as amended by that certain Amendment No. 1 dated July 31, 2012
(collectively, the “Agreement”).

 

  (b) The Parties desire to amend the Term of the Agreement as set forth below.

AGREEMENT:

NOW THEREFORE, in consideration of the agreements herein made and for other good
and valuable consideration, the Parties acknowledge and agree as follows:

1. Ethanol Agreement Amendment. Effective as of the date hereof, the Agreement
shall be amended as follows:

 

  1.1 Term. The first sentence of Section 2.1 of the Agreement is hereby deleted
and the following substituted therefor:

“Unless terminated earlier according to its terms, this Agreement shall be
effective August 1, 2012 (the “Commencement Date”), and shall continue until
June 30, 2016 (the “Initial Term”), unless extended as set forth in
Section 2.2.”

2. Binding and Effective/Successors and Assigns. Upon execution and delivery of
this Amendment by the Parties hereto, this Amendment shall become binding and
effective. This Amendment shall inure to the benefit of and be binding on the
Parties hereto and their respective successors and permitted assigns.

3. Counterparts. This Amendment may be executed in multiple counterparts, each
of which shall be deemed an original and all of which taken together shall
constitute one and the same instrument.

4. Defined Terms. All capitalized terms in this Amendment shall have the
meanings ascribed to them in the Agreement, unless otherwise defined herein.

5. Conflicts. The terms and conditions of the Agreement shall remain in full
force and effect as amended by this Amendment.

6. Entire Agreement. This Amendment constitutes the entire agreement and
understanding of the Parties with respect to the subject matter hereto.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

NGL CRUDE LOGISTICS, LLC

    ABE SOUTH DAKOTA, LLC

By:

 

/s/ David Kehoe

    By:  

/s/ Richard Peterson

Name:

  David Kehoe     Name:   Richard Peterson

Title:

  Executive VP - NGLEP     Title:   President & CEO

 

 

 

 

Amendment No. 2 to Ethanol Marketing Agreement   Page  2